Case 2:19-cv-08612-PSG-JC Document 157-14 Filed 09/14/20 Page 1 of 6 Page ID
                                 #:3069




                                Exhibit 7
                         June 24, 2020 Email And Attachment
Case 2:19-cv-08612-PSG-JC Document 157-14 Filed 09/14/20 Page 2 of 6 Page ID
                                 #:3070

 From:          ML
 To:            AffHsgServices@sbcGlobal.net; SKinlaw@gmail.com; SKinlaw@FairHousingCounci.org;
                NetLoretta1@hotmail.com; JBankhead@LAFireCU.org; PhilBenson@WarrenBensonLaw.Com;
                DonWarren@WarrenBensonLaw.com; OkojieLaw@aol.com; David@doiaLaw.com
 Cc:            Sara.McLean@usDOJ.Gov; William.Edgar@usDOJ.Gov; Eric.Schmelzer@usDOJ.Gov; Lisa.Palombo@usDOJ.Gov;
                Ross.Cuff@usDOJ.Gov; David.Barrett@usDOJ.Gov; Nick.Hanna@usDOJ.Gov; Jody.Hunt@usDOJ.Gov; Razi,
                Benjamin; Winkelman, Steven; Soukup, Andrew; Rios, Daniel; Weinstein, Ryan H.
 Subject:       Correcting FHC"s False Deposition Testimonies
 Date:          Wednesday, June 24, 2020 3:12:46 PM
 Attachments:   USDC CV11-0974..CV19-8612 FHC Sharon Kinlaw Obligations..On-Going Discrimination (June-July 2017) H.pdf
                datauri-file.png
                datauri-file.png


 [EXTERNAL]
 Sharon Kinlaw / Michelle White:   

 Watching each face and hearing the rehearsed below referenced Media Unit #6 at
 approximately (1:06pm) “Q and A” - evidenced the collaborating attorney charades
 (inclusive of and with the RDC and Covington attorneys) to try to “fit scenarios” to
 arrive at colluded City of L.A. “play for pay” outcomes ... as have been part of the Los
 Angeles Quid Pro Quo.  
    
 Now what began as a 50-50 “Legacy mission”, sadly diverted into a Judas story and
 lies at the expense of Los Angeles’ taxpayers ... with Michelle White’s June 19, 2020
 obvious WB defamatory attorney advice ... for her to slanderously and falsely testify
 of her: “ ... knowing there were issues related to how assertive and kind of directive
 Mei Ling was, or attempting to be directive to the Fair Housing Council, as well as her
 attorney, and I believe Odion Okojie. She knew it was going to be conflictual”.    
    
 So, Michelle and Sharon: while FHC’s Sharon Kinlaw’s, Scott Moore’s, and Odion
 Okojie’s below December 2016 - January 2017 documentation shown below - along
 with Kinlaw’s documentations in below attachment ... evidences the mindframes of
 “GOD’s ragtag team of willing workers” ... before and after Kinlaw’s Dec. 19, 2016
 termination email to the Relman firm - contradicts Michelle White’s now
 “fundamentally dishonest” lies when falsely testifying that I was “insisting upon
 more like 100% of the Relator’s share” ... FHC’s now intentional and willful
 participation with the “deceivers” (Kinlaw’s words) ... is shameful.   
   
 Kinlaw well knows there was never at any time, any dialogue from my mouth to her,
 and never any thought in my mind that the Relator’s share would be anything
 different than the always understood equal 50-50 agreement in 2010. To be certain
 that the facts are correctly drafted in the eventual exploitation “tell all” of how corrupt
 City of Los Angeles City Councilmembers have brought irreparable harms and
 intentional injuries to constituents with disabilities, with many dying waiting for an
 accessible housing unit ... and which includes rising to collaborations with my “play
 for pay” FHC co-Relator, and an incentivized “play for pay” Scott Moore - to cover-up
 L.A.’s Quid Pro Quo ... Would you both like to make a record correcting Michelle
 White’s false testimony now? The underlying reason disabled individuals have not
 received speedier accessible housing, is directly attributed to the bribery, extortion,
 campaign contributions, racketeering, frauds, etc. by L.A.’s City Councilmembers and
 Mayors, including at the Federally funded properties - where the required 5%-2% set-
Case 2:19-cv-08612-PSG-JC Document 157-14 Filed 09/14/20 Page 3 of 6 Page ID
                                 #:3071

 aside units were never in compliance. Yesterday’s arrest of L.A. City Councilmember
 Jose Huizar, will not be the last City Hall official to be arrested - and FHC’s collusion
 with and for the DOJ, the City of L.A., and its CRA-LA, will as Sharon Kinlaw wrote ...
 be revealed with time.
    
 Mei Ling   
 Mei.Ling818@yahoo.com   
 Ph: (818) 644-3923    
    
 P.S. Diana Bruno’s testimony about when she last saw/spoke with me was not true.
 Apparently she choose to not remember, among other dates and times - the
 September 28, 2017 FHC Board Meeting which I and others in wheelchairs attended
 ... specifically to object to FHC using our personal disability related HIPAA information
 for its pecuniary gain. This was after Sharon Kinlaw told me that its former client
 Gabriel Roman should receive $20,000 of a $50,000 settlement FHC received for
 using his Section 8 related discrimination violations ... then months later when asking
 if Gabriel was pleased to receive the $20,000 - - Sharon Kinlaw shockingly smirked,
 and callously laughed it off saying: “We did not give him a penny.”   
   
   
    - - - - Forwarded Message - - - -   
 Sent:    Thursday, January 26, 2017, 8:09:09 PM PST   
 From:    Sharon Kinlaw <SKinlaw@gmail.com>    
 To:         Scott P. Moore <SPMoore@BairdHolm.com>   
 Cc:      Odion Okojie <OkojieLaw@aol.com; Mei.Ling818@yahoo.com; David Iyalomhe
 <David@doiaLaw.com>   
 Subject: RE: City of LA - FCA   
    
 Scott   
    
 Mei and started on this journey many years ago. Odion was the only attorney early
 on to help Mei in her individual complaint. At that time we had no idea what we
 stumbled into. At some point we knew that something was very wrong.   
    
 It was with that inkling you and others were invited to present at the Laws and
 Litigation conference, we were trying to learn, me in particular because Theresa Kitay
 was giving me the blues with her nonsensical responses as was HUD.   
    
 Here we all are together, fulfilling our perspective roles for such a time as this
 on a journey towards justice that can and will change the lives and housing
 conditions for many. I know without a doubt that we all had to travel our own
 paths with many potholes to get here.   
     
 I am glad to be here with everyone and I am extremely optimistic about things
 to come.  
     
 Thank you to all of you - GOD's ragtag team of willing workers.  
     
 it was difficult even in the beginning to get anyone to
Case 2:19-cv-08612-PSG-JC Document 157-14 Filed 09/14/20 Page 4 of 6 Page ID
                                 #:3072

     
    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
     
 Sent:    Tuesday, December 13, 2016, 9 :41:59 AM PST  
 From:   Scott P. Moore <SPMoore@BairdHolm.com>   
 To:        Odion Okojie <OkojieLaw@aol.com>; David Iyalomhe <David@doiaLaw.com>   
 Cc:    Mei.Ling818@yahoo.com; Sharon Kinlaw <SKinlaw@gmail.com>   
 Subject: RE: Conference Call RE: FCA Case    
   
 Odion and David,   
   
 I am just following up to see if you had the meeting with Relman and Dane and if the
 board has made a decision.   
   
 Thanks,
 Scott   
   
 Scott P. Moore    
 1700 Farnam Street - Suite 1500
 Omaha, NE 68102-2068   
 www.BairdHolm.com  
 402.636.8268 Direct Dial Phone
 402.344.0588 Fax
 SPMoore@BairdHolm.com     


                                                        
 This communication, along with any attachments, is covered by federal and state law
 governing electronic communications and may contain confidential and legally
 privileged information. If the reader of this message is not the intended recipient, you
 are hereby notified that any dissemination, distribution, use or copying of this
 message is strictly prohibited. If you have received this in error, please reply
 immediately to the sender and delete this message. Thank you.   
   
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -    
    
 Sent:     Sunday, December 11, 2016 3:54 PM   
 From:    Scott P. Moore <SPMoore@BairdHolm.com>
 To:         OkojieLaw@aol.com; David@doiaLaw.com    
 Cc:         Mei.Ling818@yahoo.com; SKinlaw@gmail.com   
 Subject: RE: Conference Call RE: FCA Case   
    
 CONFIDENTIAL COMMUNICATION  
 SUBJECT TO THE COMMON INTEREST IN LITIGATION PRIVILEGE  
     
 Odion and David,   
     
 As we discussed in our telephone conversation on Friday, I began representing Mei
 on the FCA case several months after she first requested my representation to
 ensure her interests were fully represented in that matter. When I began my
 representation, I advised Mei not to terminate Relman Dane’s representation of
Case 2:19-cv-08612-PSG-JC Document 157-14 Filed 09/14/20 Page 5 of 6 Page ID
                                 #:3073

 her the FCA case. Several months ago, however, I informed Mei, I would no
 longer stand in her way of terminating Relman Dane based upon several issues
 including her lack of confidence that Relman Dane was zealously representing
 her interests and perhaps is actually representing other interests to her
 detriment.  
    
 After our telephone call on Friday, Mei and I discussed the representation issues
 regarding Relman Dane. Mei confirmed her desire to terminate Relman Dane’s
 representation of her in the FCA case. However, she would like to notify Relman
 Dane either simultaneously with or immediately after the Co-Relator terminates the
 representation. We understand that the Co-Relator's board must approve the
 termination of the Relman Dane representation and although we have no question
 Sharon is ready to move forward, we want to make sure the Board approves the
 same before Mei notifies Relman Dane of the termination. At that point, we can
 move together on a strategy to maximize the recovery in the FCA case in an
 attempt to work for all persons with disabilities in the City of Los Angeles.  
    
 I would also like to reiterate what I have stated in the past regarding communications
 with me. Because I represent a third-party defendant in the Section 504 case, I ask
 that Sharon provide you any communication that she would like to send to me in
 advance rather than sending anything to me directly. I want to make sure that I am
 not receiving any information before you as her legal counsel have expressly
 reviewed and agreed she can share it with me.  
    
 I look forward to working with you as we move forward with the FCA case and, as
 always, I am here to assist you in any way.   
    
 If you have any questions, please do not hesitate to contact me.   
   
 Thanks,
 Scott   
   
 Scott P. Moore    
 1700 Farnam Street - Suite 1500
 Omaha, NE 68102-2068   
 www.BairdHolm.com  
 402.636.8268 Direct Dial Phone
 402.344.0588 Fax
 SPMoore@BairdHolm.com     


                                         
 This communication, along with any attachments, is covered by federal and state law
 governing electronic communications and may contain confidential and legally
 privileged information. If the reader of this message is not the intended recipient, you
 are hereby notified that any dissemination, distribution, use or copying of this
 message is strictly prohibited. If you have received this in error, please reply
 immediately to the sender and delete this message. Thank you.
        Case 2:19-cv-08612-PSG-JC Document 157-14 Filed 09/14/20 Page 6 of 6 Page ID
Sent: Monday, December 5, 2016 4:22 AM #:3074
From: Sharon Kinlaw <SKinlaw@gmail.com>
To:     Mei.Ling818@yahoo.com
Cc:     OkojieLaw@aol.com; David@doiaLaw.com; Scott Moore <SPMoore@BairdHolm.com>
Subject: Re: Conference Call RE: FCA Case

Everyone

For some time now I have had reservations about how the FCA case and the 504 case have been
linked together. I firmly believe that the FCA case has been compromised and that the government
has not necessarily followed the proper protocol based on what we were initially told about the how
the process would work.

The fact that the City is dictating when and how the case should settle and appear to have convinced
the government that a “more conservative” approach is warranted in the litigation strategy and evaluation
because the housing was constructed and “residents” of the City have benefitted from the City’s affordable
housing program. This reasoning is very disturbing to me because it completely discounts the non-
benefit of individuals with mobility and sensory disabilities who were excluded from and continue
to be denied accessible housing.

More so, I am unable to determine the rationale for the 180 million dollar offer and the subsequent
offers. I am still unclear if a demand was actually made and who first suggested the 180 million
dollar figure. Was it a formal demand or an offer? This as well as the mastermind behind the “global
settlement” framework should be explored because somehow the false certifications to the City
regarding the accessibility of the housing seem to have become inconsequential leading to a
significant reduction in the claim.

I believe more time and consideration has been spent on floating and developing a public relations
response and cover-up instead of enforcing the law and rectifying the problem.

I believe that keeping the relators separate has worked to the advantage of the City; I am
uncomfortable with the secrecy and believe that the seal has created a cover and is at this point
harmful to the community. Taxpayers have a right to know how federal dollars have been mismanaged
and how the City has shortchanged and discriminated against individuals with disabilities for twenty-five
plus years in the development, construction, and implementation of the City’s affordable housing portfolio.

I believe we should send a formal letter to Lisa about our joint concerns related to:

1. The inappropriate comingling of the private litigation with the FCA case and manipulation of the
   HUD VCA process.
2. Our concerns about the misleading tactics by the Relman firm to coerce the continuing extensions
   on the seal; we should request the immediate lifting of the seal.
3. Our concerns about inappropriate communications with the City and others to leverage the cases.
4. Our concerns about Eileen Decker’s recusal, an entire year after her appointment to the LA DOJ
   office; and
5. John Relman and Michael Allen’s involvement in the Saint Paul matter.

We need to make some strategic moves and join forces; we need to officially put our concerns on the
record with the government to protect the civil rights of persons with disabilities and the interest of
taxpayers.

Lastly, we need to request every single communication between all of the parties regarding the 504, FCA
and VCA cases.

In service
Sharon
